GUTHRIE, Retired Justice,
concurring.
I concur in the opinion. I do so with a feeling of discomfort and the thought that this ruling is oppressive to the Casper Legion Baseball Club when they are denied their costs. However, I cannot substitute my personal reactions for what appears to be the law.
It is both unfair and oppressive to force an aggrieved party to pay its own costs to secure a review and correction of an erroneous ruling by pursuing its appeal through both the trial court and this court. The trial court found this ruling arbitrary and capricious and we, by this affirmation, approve that ruling. Even a taxpayer is entitled to some protection from oppressive administrative action.
This is a matter which the rule-making power should forthwith consider and correct.